Order, Supreme Court, New York County (Richard Braun, J.), entered on or about August 15, 2001, which granted defendants’ respective motion and cross motion for summary judgment dismissing the complaint and all cross claims, unanimously affirmed, without costs.
Summary judgment dismissing the complaint and cross claims was properly granted since defendants established that they were under no duty to correct the alleged bus shelter design defect to which plaintiff attributes the icy condition that caused her to slip and fall. It is undisputed that defendants did not construct or design the bus shelter at issue, and their maintenance agreement with the Department of Transportation, pursuant to which they assumed duties respecting bus shelters that were neither exclusive nor comprehensive, did not give rise to a presently relevant maintenance obligation enforceable by the general public (see Espinal v Melville Snow Contrs., 98 NY2d 136; Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579). Concur — Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.